Case 7:20-cv-00579-JPJ-PMS Document 3 Filed 11/23/20 Page 1 of 4 Pageid#: 65




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 DANIEL CHRISTOPHER MORGAN,                     )
                                                )
                    Plaintiff,                  )      Case No. 7:20CV00579
                                                )
 v.                                             )             OPINION
                                                )
 COMMOWEALTH OF VIRGINIA,                       )      By: James P. Jones
 DEPARTMENT OF CORRECTIONS,                     )      United States District Judge
                                                )
                    Defendants.                 )

       Daniel Christopher Morgan, Pro Se Plaintiff.

       The plaintiff, Daniel Christopher Morgan, a Virginia jail inmate proceeding

pro se, filed this action under 42 U.S.C. § 1983. In his Complaint, he alleges that

while confined at Wallens Ridge State Prison, his constitutional rights have been

violated in various ways. I conclude that the action must be summarily dismissed

for failure to state a claim.

       Morgan’s Complaint raises numerous, unrelated claims without providing

details about how individual prison officials were involved in the alleged violations:

       1. In 2018, someone interfered in unspecified ways with Morgan’s incoming

          and outgoing mail, a problem that hampered his ability to complete filings

          under the Uniform Commercial Code (“UCC”);
Case 7:20-cv-00579-JPJ-PMS Document 3 Filed 11/23/20 Page 2 of 4 Pageid#: 66




     2. In 2018, an officer threatened to confiscate Morgan’s mail if he continued

        making filings under the UCC;

     3. Morgan was denied access to the grievance procedures;

     4. Officials did not provide Morgan certain favorable classification changes;

     5. In the spring of 2019, Morgan was denied proper shoes;

     6. In June of 2019, Morgan was attacked by inmate gang members, but was

        still charged with a disciplinary infraction for the incident;

     7. Morgan started a new prison job, but was immediately let go and was told

        not to question why;

     8. In August of 2019, Morgan suffered food poisoning from items purchased

        at the commissary and was delayed in getting medical care;

     9. In November of 2019, Morgan had personal property items lost or

        damaged;

     10.In December of 2019, one official told another to remove Morgan from his

        prison job and threatened that Morgan would never get another job;

     11.In January of 2020, a captain threatened Morgan after he filed complaints

        about his visitation list, his lost job, and his damaged property;

     12.In March of 2020, Morgan received a disciplinary charge because he had

        damaged his state-issued shower shoes; and




                                        -2-
Case 7:20-cv-00579-JPJ-PMS Document 3 Filed 11/23/20 Page 3 of 4 Pageid#: 67




      13.In April of 2020, Morgan received a disciplinary charge after his female

          visitor exposed herself to him during a video visit.

Compl. 3–10, ECF No. 1. As relief, Morgan seeks monetary damages, correction of

his estimated release date, and a facility transfer.

      Under 42 U.S.C. § 1997e(c)(1), the court may summarily dismiss a § 1983

action brought by a prisoner about prison conditions if the court concludes that it “is

frivolous, malicious, [or] fails to state a claim upon which relief can be granted.”

Section 1983 permits an aggrieved party to file a civil action against a person for

actions taken under color of state law that violated his constitutional rights. See

Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013). A complaint must be

dismissed if it does not allege “enough facts to state a claim to relief that is plausible

on its face.” Giarrantano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).

      The only defendants Morgan has named in this case are the Commonwealth

of Virginia and the Department of Corrections (“VDOC”). “[N]either a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.” Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, Morgan cannot proceed with

his § 1983 claims against the Commonwealth.                The same rule applies to

“governmental entities that are considered ‘arms of the State’ for Eleventh

Amendment purposes.” Id. at 70. Because the VDOC is properly considered an arm

of the Commonwealth, it cannot be sued under § 1983 either. Because Morgan


                                           -3-
Case 7:20-cv-00579-JPJ-PMS Document 3 Filed 11/23/20 Page 4 of 4 Pageid#: 68




cannot proceed against the only defendants he has named, I will summarily dismiss

the action without prejudice under § 1997e(c)(1) as legally frivolous. Such a

dismissal leaves Morgan free to refile his claim in a new and separate civil action if

he can correct the deficiencies described in this opinion.1

       A separate Final Order will be entered herewith.

                                                   DATED: November 23, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge


       1
          Should Morgan decide to refile his claims, he is hereby advised that his current
Complaint has some deficiencies (other than not naming defendants subject to being sued
under § 1983) that he must correct in a new case. Here, he is attempting to bring thirteen
claims in one case concerning events that occurred at different time periods, many of which
are unrelated to each other and involve different individuals who might be named as
defendants. This stacking of unrelated claims against multiple defendants is not consistent
with the Federal Rules of Civil Procedure governing the joinder of claims and defendants
in a single lawsuit.

        Rule 18(a) of the Federal Rules of Civil Procedure allows a plaintiff to join as many
claims as the party has against an opposing party. Under this rule, Morgan could bring
claims against medical staff members who denied him access to medical care on two
occasions. He could not bring a medical claim against defendants A and B and a property
claim against defendants C and D. Rule 20 allows the joinder of claims against several
defendants in one case only if the claims arose out of the same transaction or occurrence,
or a series thereof, and contain a question of fact or law common to all the defendants. As
I stated, Morgan’s Complaint as it stands does not comply with this rule, because it includes
claims about unrelated events separated by months and even years. Should Morgan decide
to refile one or more of his claims, he must bring only properly joined claims in a single
lawsuit.

      Another problem with Morgan’s Complaint is that he does not provide specific facts
about what actions individual prison officials took that violated his constitutional rights.
“[A] plaintiff must plead that each Government-official defendant, through the official’s
own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,
676 (2009).
                                             -4-
